DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I, FIGs. 1A-5D, and claims 1-13 in the reply filed on 06/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/06/2019 and 09/11/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 02/06/2019 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “a pair of lead parts constituted by the conductive wire being led out from the winding part toward a first side face of the first flange part and then bent onto the first flange part along the first side face of the first flange part” as recited in lines 5-7. For examination purpose, the limitation in question is being interpreted as the lead parts being bent from the end of the wound portion to a surface of the first flange.
Claim 9 recites the limitation "the minimum value of the thickness of the exterior resin" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
 Regarding claim 13, Applicant should clarify what’s intended by “the pair of external electrodes are provided only on, among surfaces of the coil component, those surfaces that include the outer face of the first flange part.” Specifically, it’s not clear if the electrode is provided only on the outer face of the first flange or only on the first flange that includes the outer face of the first flange (i.e. only on first flange that includes the outer face and other faces).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mikogami et al. (U.S. PG. Pub. No. 2017/0011843 A1) in view of Wakamatsu et al. (U.S. Patent No. 5,530,416).
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Mikogami et al., hereinafter referred to as “Mikogami,” teaches a coil component 10A (FIGs. 1A-1F) comprising: 
a drum core 20 that includes a winding shaft 21 and a first flange part 22 provided at one end of the winding shaft in an axial direction (y-direction); 
a coil (e.g. coil S1) that includes a winding part (wound part) constituted by a conductive wire being wound around the winding shaft, and a pair of lead parts (ends of S1) constituted by the conductive wire being led out from the winding part toward a first side face Sb of the first flange part and then bent onto the first flange part along the first side face of the first flange part, said first side face connecting an inner face Si on which the winding shaft is provided, and an outer face So opposite the inner face in the axial direction, of the first flange part; and 
a[n] external electrodes E1 that are provided on the outer face of the first flange part, and connected to the pair of lead parts; wherein 

Wakamatsu et al., hereinafter referred to as “Wakamatsu,” teaches a coil component (FIGs. 1-2) comprising:
a pair of external electrodes 7 and 8 that are provided on the outer face of the first flange part 3, and connected to the pair of lead parts 10a-10b (col. 2, lines 22-28). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the external electrodes on the flange part as taught by Wakamatsu to the coil component of Mikogami to dispose the coil component vertically to save real estate on the circuit board.
With respect to claim 2, Mikogami in view of Wakamatsu teaches the coil component according to claim 1, wherein the shortest distance between the first side face of the first flange part and the outermost wound part of the winding part is equal to or smaller than a thickness of the conductive wire in a direction perpendicular to an axial center of the winding shaft (see FIG. of Wakamatsu (col. 2, lines 22-28). 
With respect to claim 3, Mikogami in view of Wakamatsu teaches the coil component according to claim 1, wherein the drum core further includes a second flange part 23 provided at another end of the winding shaft in the axial direction (Mikogami, para. [0035]). 
With respect to claim 4, Mikogami in view of Wakamatsu teaches the coil component according to claim 3, wherein a shortest distance (distance from Sb to outer outermost turn of S1) between a third side face Sb of the second flange part and the outermost wound part of the 
With respect to claim 5, Mikogami in view of Wakamatsu teaches the coil component according to claim 1, wherein an axial center of the winding shaft is offset from a center of the inner face of the first flange part toward the first side face of the first flange part as viewed in the axial direction of the winding shaft (Mikogami, see FIG. 1, para. [0035]). 
With respect to claim 10, Mikogami in view of Wakamatsu teaches the coil component according to claim 3, wherein the winding part stays between the first flange part and the second flange part (Mikogami, paras. [0031], and [0035]). 
With respect to claim 11, Mikogami in view of Wakamatsu teaches the coil component according to claim 1, wherein, with respect to the coil, the conductive wire is alpha-wound around the winding shaft. 
With respect to claim 13, best understood in view of 35 USC 112(b) rejection, Mikogami in view of Wakamatsu teaches the coil component according to claim 1, wherein the pair of external electrodes are provided only on, among surfaces of the coil component, those surfaces that include the outer face of the first flange part (Wakamatsu, col. 2, lines 22-28).  
With respect to claim 14, Mikogami in view of Wakamatsu teaches an electronic device, comprising: 
the coil component according to claim 1; and 
a circuit board (not expressly shown) on which the coil component is mounted (Mikogami, para. [0032]).

Claims 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mikogami in view of Wakamatsu, as applied to claim 3 above, and further in view of Oki (U.S. Patent No. 7,463,130 B2).
With respect to claim 6, Mikogami in view of Wakamatsu teaches the coil component according to claim 3. Mikogami in view of Wakamatsu does not expressly teach an exterior resin formed by a resin containing magnetic grains is provided, in a manner covering the coil, at least partially between the first flange part and the second flange part, and 
the exterior resin further covers the pair of lead parts, wherein on the first side face of the first flange part, the exterior resin projects outward beyond the first side face of the first flange part as viewed in the axial direction. 
Oki teaches a coil component (FIG. 3), wherein an exterior resin 50 formed by a resin containing magnetic grains is provided, in a manner covering the coil, at least partially between the first flange part 21 and the second flange part 23, and 
the exterior resin further covers the pair of lead parts (not expressly shown), wherein on the first side face of the first flange part, the exterior resin projects outward beyond the first side face of the first flange part as viewed in the axial direction (col. 4, lines 53-57, and col. 8, lines 61-63). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the exterior resin as taught by Oki to the coil component of Mikogami in view of Wakamatsu to provide the required magnetic saturation characteristics.
With respect to claim 9, Mikogami in view of Wakamatsu and Oki teaches the coil component according to claim 6, wherein the minimum value of the thickness of the exterior resin covering the lead parts on the first side face side of the first flange part, is 0.2 mm or greater (Oki, col. 6, lines 26-29). The height H of the of the drum core is 1.2 mm, and therefore the thickness of the exterior resin would be much more than 0.2 mm.  
With respect to claim 12, Mikogami in view of Wakamatsu teaches the coil component according to claim 1. Mikogami in view of Wakamatsu does not expressly teach with respect to the coil, the conductive wire is a rectangular wire. 
Oki teaches a coil component (FIG. 3), wherein with respect to the coil, the conductive wire 41 is a rectangular wire (col. 5, lines 15-18). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the rectangular wire as taught by Oki to the coil component of Mikogami in view of Wakamatsu to provide the required current density and or skin effect.
 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mikogami in view of Wakamatsu and Oki, as applied to claim 6 above, and further in view of Aoki et al. (U.S. PG. Pub. No. 2006/0071749 A1).
With respect to claim 7, Mikogami in view of Wakamatsu and Oki teaches the coil component according to claim 6. Mikogami in view of Wakamatsu and Oki does not expressly teach a minimum value of a thickness of the exterior resin, covering the lead parts on the first side face side of the first flange part, in a direction which is perpendicular to an axis of the winding shaft and passes through the winding part in a direction perpendicular to the first side face of the first flange part, is greater than a minimum value of a thickness of the exterior resin, covering the winding part on a side of a side face, other than the first side face, of the first flange part, in the direction which is perpendicular to the axis of the winding shaft and passes through the winding part in a direction perpendicular to the side face, other than the first side face, of the first flange part. 
Aoki et al., hereinafter referred to as “Aoki,” teaches a coil component 10 (Fig. 1), wherein a minimum value of a thickness (thickness in vertical direction of upper side exterior resin 5) of the exterior resin 5, covering the lead parts 4 on the first side face side 15a of the first 
 With respect to claim 8, Mikogami in view of Wakamatsu and Oki teaches the coil component according to claim 6. Mikogami in view of Wakamatsu and Oki does not expressly teach the exterior resin projects outward beyond the first side face of the first flange part on the first side face of the first flange part, while staying between the first flange part and the second flange part on at least one side face (lower side), excluding the first side face, of the first flange part, as viewed in the axial direction. 
Aoki teaches a coil component 10 (Fig. 1) wherein the exterior resin 5 projects outward beyond the first side face (upper side surface) of the first flange part 3a on the first side face of the first flange part, while staying between the first flange part and the second flange part on at least one side face, excluding the first side face, of the first flange part, as viewed in the axial direction (para. [0044]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the thickness of the exterior resin as taught by Aoki to the coil component of Mikogami in view of Wakamatsu and Oki to provide the required magnetic saturation characteristics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837